LEARNED HAND, District Judge
(dissenting). It: seems to me that we should not construe so narrowly section 274b. The phrase, “equitable defenses may be interposed by * * * replication without the necessity of filing a bill on the equity side of the court,” can only mean, I think, this: That where the defendant interposes a bar valid at law, the plaintiff may set up in his next pleading facts avoiding the bar in equity. The suggestion is that it might give the plaintiff the right to plead to the defendant’s “equitable defenses” set up in the answer, but that is independently provided for in the fourth sentence of the act. Besides, the defendant’s answer to a suit in equity cannot properly he said to1 be interposed by “filing a bill on the equity side of the court,” which is the language of the first sentence..
So far as we may look to the purpose of the section 1 cannot think there is any doubt. Congress can hardly be thought to have any predilection for plaintiffs’ suits in equity rather than defendants’, and we must leave a capricious exception in practice, if we do not include a case like this. I agree that the language of the section is not what a Mitford or a Langdell would have used; but life purpose seems to me perfectly plain, and we ought, I think, to try to effect it if we can.
Section 274a (as added by Act March 3, 1915 [Comp. St. 1916, § 1251a]), does not perhaps fit verbally, certainly not if I am wrong about section 274b, but it shows the purpose to avoid recourse to independent suits in equity with, their attendant delays. Indeed, without section 274b I should have thought that a replication at law to avoid the release would fall under section 274a, as a “suit at law” which “should have been brought in equity,” and that the plaintiff might have amended in the very action and proceeded. It can hardly be that section 274b takes away such a right.
The result here is extremely hard upon the plaintiff, because, so far as I can see, it will not do him any good after this judgment to avoid the release. His claim will be merged, which is all he can sue on. The defendant did not raise any such point, either in the District Court or here, and the only ground for our raising it nostra sponte that occurs to me is that it touches the District Court’s jurisdiction over the subject-matter, which seems to me certainly untrue. The parties having tried out the issue, without objection, as they supposed they might under the state practice, the absence of any formal replication is not a defect which the defendant could have urged here for the first time-— *300Keator Lumber Co. v. Thompson, 144 U. S. 434, 12 Sup. Ct. 669, 36 L. Ed. 495 (replication by traverse), Comer & Co. v. Wade, 107 Ala. 300, 307, 19 South. 966, 54 Am. St. Rep. 93 (replication in confession and avoidance) — and in any event it did not raise it. Thus an affirmance will now deprive the plaintiff, even if I am wrong about section 274b, of his undoubted right, had the objection been raised at the trial, to ask for a stay of the action until he could file his bill in equity.
I dissent.